Case 1:20-cr-00040-BAH Document 220-33 Filed 05/28/21 Page 1 of 2




                                                      EXHIBIT 33
       Case 1:20-cr-00040-BAH Document 220-33 Filed 05/28/21 Page 2 of 2




                                                                                    April 22, 2021


The Honorable Beryl A. Howell
United States District Court
For the District of Columbia


Dear authority Beryl A Howell,
I write this letter to introduce myself and tell you some things I have lived with Jessica, I am her
sister Laisha Michelle Oseguera González I have 19 years old, and I am currently studying my
third semester of business administration and entrepreneurship at college.
I consider my sister is a great woman, mother, sister and a great human being because I remember
she has worried for all the people around her and not only for her family or those she knows she
has always liked to share what she has with those who have nothing and she is someone very close
to God, every Sunday she went to mass and has always been a person of faith. Jessica is like my
second mom because all of my life she has been present and has unconditionally supported me and
cared for me, she is a mother close to her children and completely committed to them [she] has
known how to educate them and guided them through a good path just like her, she is a very
hardworking person in whatever she is doing or whatever her goal is.
It is important for you to know that Jessica has always love helping those in needs I have assisted
many times with her at hospitals or very poor colonies and help those along with others to collect
food, toys for kids, or blankets during the cold weather season, even during Christmas or Child’s
Day [she] has instilled in her children, nieces, and family that you do not need to worry about
yourself and your needs that you need to open your eyes and see how you can help t hose around
you even a little, a grain of salt helps more than doing nothing.
For these and many reasons I ask you Judge to be fair with the judgment of my sister Jessica and
analyze all the persons that are being affected because of this her children miss her very much her
daughter of five years old needs her and misses her as much as Jessica misses her they are missing
important things and that cannot be repeated because the lime lost cannot be recovered children
always need their mothers and even more the girls because [Jessica] is a role model even if we are
taking care of her or her brother because we would never take her mother’s place, a loving,
comprehensive mother, who is loved by everyone. Not only her children missed her, all her siblings
and loved ones miss her because she is a person who leaves a mark on those who know her, and
we can feel her absence since the first day.




Thank you for your time and attention, I say goodbye.
Laisha Michelle Oseguera González
